Citation Nr: 1638018	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

 2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board videoconference hearing to take place in October 2013.  However, in a September 2013 statement, he requested that his hearing be canceled.  He did not request that the hearing be rescheduled; thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran contends that his hearing loss and tinnitus both began during service as a result of his service as an aircraft equipment repairman, which required him to work on the flight line daily.  Indeed, service treatment records show that the Veteran was in a hearing conservation program in service and was routinely exposed to hazardous noise.  Parenthetically, while the Board acknowledges that the Veteran likely spent time on the flight line, his hearing conservation records in the service treatment records indicate his primary work area was in the hanger shop.

The Veteran was afforded a VA contract audiological examination in August 2010, pursuant to which an examiner offered an opinion that the Veteran's hearing loss is less likely as not related to service.  In support of the opinion, the examiner stated that the Veteran had "normal hearing" on various audiograms in service and that per his own report, his hearing problems began six years or so prior to the examination, and he could not recall the onset of tinnitus.  The examiner concluded that because the Veteran's hearing was normal and there is no report of tinnitus while in military, they are less likely than not related to service.  The examiner also found that post-service noise exposure probably contributed to the current hearing loss disability.  
However, the Board notes that audiograms in service in April 1963 and September 1964 show some degree of hearing loss in each ear at varying frequencies.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993)(noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  This is particularly so, when considering that the audiograms occurred prior to November 1, 1967, and thus the findings recorded are in ASA standards, rendering them anywhere from 5 to 15 decibels less (depending on the frequency) than they would be when converted to current ISO standards.  Furthermore, the in-service audiograms support an overall decline in hearing acuity from the time the Veteran entered into service in January 1961 until his separation in January 1965, which was not addressed by the August 2010 examiner.

Moreover, that opinion preceded and, thus, did not consider additional argument set forth by the Veteran or a September 2013 private opinion.  In this regard, in March 2011 and January 2012 statements, the Veteran argues that the processes of hearing loss and tinnitus began in service, despite his not noticing those conditions until many years later.  He further argues that while post-service noise exposure from weapons fire and farming may have contributed to his current hearing loss, so did serving daily on a flight line in service in close proximity to aircraft engines in service, and to a greater degree.  In support of the Veteran's appeal, a private audiologist opined in September 2013, that it is "very probable that the noise he was exposed to when he was active duty has contributed to this hearing loss."  

Significantly, the private audiologist provided no rationale for the opinion offered, nor did he express any familiarity with the Veteran's post-service noise exposure or in-service audiometric findings.  Thus, it is insufficient for a grant of service connection at this time.  Nevertheless, the Board finds that an additional opinion is necessary to address the private opinion, as well as the argument, subsequently put forth by the Veteran's representative and consistent with controlling case law, that hearing loss need not be shown in service for service connection to be established but, rather, may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 160.  The opinion should discuss whether the Veteran's currently diagnosed hearing loss is or is not merely a delayed response to his conceded in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  The audiologist should consider converted values from ASA to ISO-ANSI for the Veteran's in-service audiograms.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) related to his period of active duty service, to include his conceded exposure to aircraft engines while serving as an aircraft equipment repairman in the Air Force.

In rendering the opinion, the audiologist should address the significance of the decline in overall hearing acuity shown in the service treatment records, as well as the Veteran's contentions that his in-service daily noise exposure started his hearing loss and tinnitus processes, and is just as likely to have contributed to his current hearing loss as his post-service noise exposure.  In this regard, the audiologist should consider that although the Veteran reported an onset of hearing loss 6 years prior to the 2010 examination, in subsequent correspondence he clarified that it was then that those around him expressed frustration with his inability to hear.  Finally, the audiologist should also explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service noise exposure.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




